Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/18/2022, with respect to the previous 112(a) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  Examiner notes that a new 112(a) issue is raised by the amendment.  The previous 112(a) rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/18/2022, with respect to the previous 112(b) rejections of claims 1, 7-8 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1, 7-8 has been withdrawn. 

Claim Objections
Claim 1 objected to because of the following informalities:  the last clause of claim 1 should be rephrased more clearly as it appears narrative in form and replete with commas.  For example, the phrasing “to the generated water injection nozzle” should be moved earlier in the clause such as before where the first comma is introduced.  Examiner also considers more clause(s) could be used to break up the narrative last clause such as by using additional “wherein” clauses.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites in the last clause “control the pump to supply a quantity of the generated water, wherein the quantity of the generated water is obtained by subtracting a quantity corresponding to a volume of a space of the pipeline from the predetermined threshold water quantity, to the generated water injection nozzle”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s specification, [0041], [0046], [0053]), and Examiner did not identify support that the quantity is “obtained by subtracting”.  This limitation appears to suggest the ECU is performing a calculation/determination using subtraction.  From Examiner’s understand, the amount pump will be A x B.  The actual amount being sprayed by the nozzle will be either: 1) “A x B – C”, if the piping is not filled/primed with fluid, with C accounting for volume loss to fill the piping), or 2) “A x B”, if the piping is filled/primed with fluid.  The value “A x B” appears to already be a known value (e.g. the predetermined threshold water quantity is calculated/set based on “A x B” and “C”.  There does not appear to be any further calculation being performed by the ECU).
Claim 1 recites in the last clause “control the pump to supply a quantity of the generated water, wherein the quantity of the generated water is obtained by subtracting a quantity corresponding to a volume of a space of the pipeline from the predetermined threshold water quantity, to the generated water injection nozzle….each time the determination is made that the quantity of generated water has become equal or greater than the predetermined threshold water quantity”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s specification, [0041], [0046], [0053]).  The actual amount being sprayed by the nozzle will be either: 1) “A x B – C”, if the piping is not filled/primed with fluid, with C accounting for volume loss to fill the piping), or 2) “A x B”, if the piping is filled/primed with fluid.  Examiner’s best understanding is that Applicant is attempting to reference or claim scenario #1, but this would not occur “each time the determination is made”.  The nozzle spraying “A x B – C” quantity only occurs when the piping is not primed with fluid.  If the piping is filled, then “A x B” quantity will be sprayed by the nozzle.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718